Order entered May 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00338-CV

                       FREDERICK E. MCDONALD, IV, Appellant

                                               V.

                               EMILY MCDONALD, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-09019

                                           ORDER
       We GRANT appellant’s May 22, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by JULY 8, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE